Citation Nr: 1037219	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for upper back disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in June 2004, a statement of the case was issued in January 
2006, and a substantive appeal was received in February 2006.  

The veteran testified at a Board hearing before the undersigned 
Veterans Law Judge in May 2008; a transcript of this proceeding 
is associated with the claims file.

This matter was previously remanded by the Board in September 
2008 and January 2010 for additional development.  As further 
discussed below, the development has been completed to the extent 
possible, and the case is ready for appellate disposition.  The 
Board is obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's claimed upper back disability is not causally or 
etiologically related to his active duty service. 


CONCLUSION OF LAW

The Veteran's claimed upper back disability was not incurred in 
or aggravated by his active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants. 

I. Notice

The VCAA provides that VA has a duty to notify claimants of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2003.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided the appellant post-adjudication notice 
regarding disability ratings and effective dates by letters dated 
in March 2006 and November 2008.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any 
defects with respect to the timing of the VCAA notice was not 
prejudicial since the case was readjudicated in July 2010 via a 
supplemental statement of the case, thereby curing the defective 
notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case (SSOC), is 
sufficient to cure a timing defect).  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In any event, since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection, any questions as to the 
appropriate disability ratings and effective dates to be assigned 
are rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).   

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service 
treatment records, part of his service personnel records, VA 
treatment records, Social Security Administration (SSA) records, 
and private treatment records are on file.  The Board notes that 
not all identified private treatment records have been associated 
with the claims file.  In this regard, the Board remanded the 
case in September 2008 and January 2010 in order to obtain 
additional treatment records from La Casto Chiropractic Center 
and from Dr. Collie.  The Board notes that the Veteran has not 
provided additional information regarding Dr. Collie and it does 
not currently have a sufficient/up-to-date VA Form 21-4142 that 
would authorize the La Casto Chiropractic Center to release 
records to VA.  He was again informed in a letter dated in March 
2010 and in a subsequent SSOC.  Although there is a medical 
treatment summary from La Casto Chiropractic Center that is 
already part of the record, and corroborates that the Veteran has 
been a patient since 1991, the actual treatment reports may 
contain additional information that may be helpful to the claim.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Also, the Board notes that the Veteran contends that he was 
placed on light duty during his active service in Vietnam due to 
an in-service back injury.  The Board notes that not all service 
personnel records are associated with the claims file. When, as 
here, at least a portion of the service records cannot be 
located, through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for its 
decision and to carefully consider applying the benefit-of-the-
doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). However, the Veteran's service treatment records do not 
reference that the Veteran was put on any light duty (or physical 
profile) due to a spine or back injury, nor do his available 
service personnel support such a contention.  The Board finds 
that there has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The Board 
concludes that all appropriate action was undertaken to obtain 
the service records, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded a VA examination in February 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report is thorough and contains sufficient information to decide 
the issue on appeal.  Thus, the Board finds that further 
examination is not necessary.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).

The Board finds there was substantial compliance with its 
September 2008 and January 2010 remand instructions.  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance); see also Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination 'more than substantially complied with the Board's 
remand order').  In this regard, additional VCAA notice was 
provided in November 2008, additional VA Form 21-4142s 
authorizing VA to obtain private treatment records were requested 
of the Veteran in November 2008 and March 2010, a VA medical 
examination was administered in February 2009, and SSA records 
were obtained.  Therefore, the Board will proceed to review and 
decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.  

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
upper back disability.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Factual Background and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for upper back disability.

Initially, the Board notes that it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail all the evidence submitted 
by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).

During the Veteran's service entrance examination in January 
1969, he expressly denied back trouble of any kind.  The examiner 
evaluated the Veteran's spine as clinically normal.  The examiner 
ultimately found the Veteran qualified for enlistment.

Service treatment records show that the Veteran was seen in 
November 1969 for complaints of severe back pain.  The record 
states that the Veteran arrived by ambulance.  The Veteran was 
assessed with marked muscle spasm in the mid back; he was treated 
with a muscle relaxant (Robaxin) and pain medication (Codeine) 
and excused from duty for 24 hours.  The Veteran was also seen in 
December 1969 for complaints of muscle spasms in the back.  The 
Veteran denied any specific injury and reported that the pain 
began a few minutes prior to the treatment.  Examination of the 
Veteran revealed bilateral lower and mid trapezius muscle spasm.  
The Veteran was again treated with a muscle relaxant (Robaxin).  
In October 1970, the Veteran was treated for low back pain on the 
right side.  Examination revealed that the Veteran was nontender, 
his reflexes were intact, his muscle strength in the legs was 
good, and he had some pain on bending laterally to the right 
side.  The Veteran was treated with heat, a muscle relaxant 
(Robaxin), and a firm bed mattress.  The Board notes that 
Veteran's service treatment records document that he was seen for 
various other complaints and was given a physical profile for 
rubella, but there was no reference to additional treatment for 
any back pain or disability.

During the Veteran's military separation examination in February 
1971, the Veteran reported having experienced back trouble.  The 
examiner noted that the Veteran experienced acute muscle spasm in 
1969, that he was treated conservatively, and that there were no 
complications or sequela.  The Veteran's spine was clinically 
evaluated as normal.  A February 1971 Medical Board Report (AF 
Form 618) documents that after consideration of clinical records, 
laboratory findings, and physical examination, the Veteran's sole 
diagnosis was a mental health disability.  The Board notes that 
the Medical Board Report did not reference any back disability.  
The Veteran was subsequently discharged from active duty in 
February 1971.

VA treatment records document the Veteran's ongoing complaints 
and treatment for back pain.  In October 1971, the Veteran 
reported intermittent problems with low back pain for several 
years, and that he was involved in an automobile accident in 
August 1971.  He reported low back pain with some radiation down 
both legs since the automobile accident.  On examination, the 
Veteran had some flattening of the normal lordotic curve and 
slight tenderness, as well as slight tenderness and paravertebral 
muscle spasm in the lumbosacral region.  The Veteran was assessed 
with low back strain, and recommended to start corrective therapy 
(CT) program, which consisted of exercises, stretching, and 
muscle strengthening.  X-rays of the Veteran's lumbosacral spine 
was unremarkable, except for minimal straightening.  In November 
1971, the Veteran reported experiencing no pain since starting 
the CT program, and, on examination, there was no tenderness or 
muscle spasm.  In December 1971, the Veteran reported an onset of 
lower thoracic back pain after working on his car.  

In September 1972, the Veteran sought VA treatment because of 
increasing discomfort in the mid back area.  He reported 
continued difficulty with his back.  The Veteran reported that he 
returned to work and was doing a considerable amount of heavy 
lifting.  On examination, the Veteran walked without evidence of 
a limp, he had spasm in the thoracic area on the right, he had 
good range of motion in the low back, straight leg raising was 
possible to 90 degrees bilaterally, and he had weakness of the 
abdominal musculature.  A September 1973 x-ray report of 
Veteran's lower thoracic spine states that he had a normal 
examination; his vertebral bodies were well aligned; his 
intervertebral disk spaces appeared to be normal; and his 
pedicles, spinous processes were intact.  X-rays from April 1974 
revealed that the Veteran's lumbosacral spine was normal and his 
thoracic spine had slight scoliosis of the mid thoracic spine, 
otherwise it was normal.

In September 1974, the Veteran filed a claim for a back 
disability.  Specifically, the Veteran's essential contention was 
that his back pain did not exist prior to service, that he 
injured his back in 1970 while on active duty in the Republic of 
Vietnam, that his back pain resulted from his in-service injury, 
and that he has had constant pain from his shoulders down the 
middle of the back since service.  In a statement submitted in 
support of his claim, the Veteran asserted that he injured his 
back in 1970 while working on an air compressor.  As a result of 
the injury, the Veteran stated that he was confined to his bed 
for three days and brought back and forth from the barracks to 
the military hospital via an ambulance, and that he was also 
treated for twelve days as an outpatient.  The Veteran further 
claimed that he was subsequently assigned to light duty for the 
rest of his tour in Vietnam.  The Veteran stated that he 
continued to receive treatment for back pain at the Beale Air 
Force Base in California.  The Veteran reported receiving 
treatment for his back from VA 1971 to 1974, as well as private 
treatment during 1974.

The Board notes that the RO denied entitlement to service 
connection for chronic low back disability in December 1974.  The 
decision states that the Veteran's low back complaints in service 
were acute and transitory and had no relationship to any post-
service symptomatology.  The Federal Circuit has held that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Such is the case 
here.  The "upper back" claim is a separate and unique 
disability from the "low back."  Accordingly, the issue at hand 
is addressed on a de novo basis.   

The Veteran continued to receive VA treatment for back pain in 
1975 and 1976.  A psychology treatment record from July 1975 
states that the Veteran filed a service connection claim, and 
that it was evident that secondary gain was a strong motivating 
factor.  A September 1975 treatment record states that after long 
and careful interviewing the clinician elicited further evidence 
that the Veteran was motivated by secondary gain.  A January 1976 
treatment record states that there was no evidence that the 
Veteran had a herniated disk or mechanical defect in his back, 
and that there was no specific back pathology found.

Private treatment records also reflect the Veteran's ongoing 
complaints of and treatment for back pain and disability.  
Private treatment records document that the Veteran was involved 
in a work related motor vehicle accident in 1988 and sustained an 
injury.  He reinjured his back in January 1996 while at work 
moving a transmission, as well as in July 1997 while lifting a 
torque converter.  In November 1998, the Veteran was diagnosed 
with L4/5 stenosis and degenerative disc disease.  A magnetic 
resonance imaging (MRI) report from October 1999 documents that 
the Veteran had mild disk degeneration at T11-12, L3-4, and L4-5; 
mild left paracentral T11-12 protrusion minimally effaces the 
anterior left T11-12 thecal sac without appearing to compress or 
deform the cord, or affect the foramina; and mild L3-4 and L4-5 
disk bulges without focal protrusion or stenosis identified.  In 
November 2001, the Veteran underwent a two-level fusion at L4/5 
and L5/S1 with pedicle screws.  In February 2005, the Veteran was 
diagnosed with status post L4-S1 anterior-posterior fusion with 
pedicle screws and cages, sacroiliac joint dysfunction, chronic 
left L5/S1 radiculopathy, lumbar gluteal myofascial syndrome, and 
psychological factors affecting pain with anxiety/depression 
currently under good control.  

A letter from the Veteran's treating chiropractor (from La Casto 
Chiropractic Center) stated that the Veteran had been a patient 
of his since 1991, and that during that time the Veteran has 
reported consistent and chronic pain, stiffness, and spasms in 
the upper back bilaterally.  The chiropractor noted that 
treatment had been approximately one, two, or more times per 
month when the Veteran's pain escalated or restricted his 
activities of daily living.  The Veteran had been treated with 
chiropractic adjustment, electrical stimulation, mechanical 
traction, and therapeutic exercises.

The Veteran was afforded a VA examination in February 2009.  The 
examiner noted that the entire claims file was reviewed.  During 
the examination, the Veteran reported that his back pain began in 
1969 and had never gone away.  The Veteran reported that his 
treatment included medication, a Jacuzzi, and a TENS unit.  On 
examination, there was no tenderness to palpation, and the 
Veteran's posture and gait were normal.  The Veteran's position 
of his head, his curvature of the spine, and symmetry were all 
normal.  His spine was not painful to any palpation.  There was 
no evidence of any spasm, nor objective evidence of painful 
motion or weakness.  There was no postural abnormality.  There 
was no pain on any motion indicated, nor was there any muscle 
spasm of the upper back noted.  The examiner noted that x-rays of 
the Veteran's thoracic spine revealed no acute osseous injury of 
the thoracic spine and mild degenerative arthritis of the mid 
lower thoracic spine.  The examiner concluded that the Veteran's 
mild degenerative arthritis of the mid lower thoracic spine was 
not related to his military service.  The examiner conducted a 
physical examination of the cervical spine and rendered no 
abnormal findings or diagnoses as to the segment of the upper 
back spine.  The examiner's rationale was that, although the 
Veteran's service treatment records show multiple complaints for 
many areas of pain, mostly related to low back pain, there was no 
evidence within the service treatment records showing that he was 
significantly injured during his active duty service. 

The Board notes that VA and private medical records never related 
any upper back disability to the Veteran's active duty service.

SSA records document that the Veteran was considered disabled 
since August 1998 due to disorders of the back (discogenic and 
degenerative).  There is no reference to an upper back disability 
being related to military service.  

The Veteran has submitted multiple statements and testified 
regarding the contention that his claimed upper back disability 
is related to his active duty service, and that he has 
experienced back pain since his in-service injury.

The Board acknowledges that lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran attempts 
to link his claimed upper back disability to his active duty 
service, medical evidence generally is required to probatively 
address questions requiring medical expertise; lay assertions do 
not constitute competent medical evidence for these purposes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, the record does not show, nor does the Veteran contend, 
that he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  The 
Board has considered the Veteran's contentions carefully.  In 
this case, other competent medical evidence, including the 
Veteran's service treatment records and the February 2009 VA 
medical nexus opinion, is more probative with regard to 
evaluating the Veteran's service connection claim.  Accordingly, 
the lay statements as to etiology are entitled to no probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

To the extent the Veteran intends to suggest that he has had 
upper back disability since service, the Board assigns such 
evidence little probative value and does not find such statements 
credible.  In this regard, the Board notes the Veteran filed a VA 
disability claim in September 1974 for a back disability, and 
that the RO denied service connection for chronic low back 
disability in December 1974, yet the Veteran failed to file a 
specific claim for upper back disability until June 2003.  
Knowing that the Veteran has filed a claim for back disability 
before (and that the RO decision only pertained to low back 
disability), it seems reasonable to expect that he would have 
notified the RO that his 1974 claim also included an upper back 
disability if he, in fact, believed that he was suffering from an 
upper back disability related to service at that time.

The Board believes considerable weight must be afforded to the 
Veteran's February 1971 military separation examination.  In this 
regard, the examiner specifically noted that the Veteran 
experienced acute muscle spasm in 1969, that he was treated 
conservatively, and that there were no complications or sequela.  
Moreover, the Veteran's spine was clinically evaluated as normal.  
In addition, the Medical Board Report did not reference any back 
disability.  This shows that in the opinion of trained medical 
personnel there was no upper back or spine problem at that time.  
In addition, the Veteran's service medical records and service 
personnel records do not support the Veteran's contention that he 
was placed on light duty or a physical profile for any spine or 
back injury or disability.

The Board also believes considerable weight must be afforded to 
the Veteran's February 2009 VA medical examination and opinion 
that failed to identify an upper back disability and link such to 
service.  

In sum, the Board is presented with an evidentiary record which 
persuasively weighs against service connection for the Veteran's 
upper back disability.  The evidence against such a link includes 
the February 1971 military separation examination, the February 
1971 Medical Board Report, and the VA's February 2009 
examination.  The only evidence in favor of such a link is the 
statements and testimony from the Veteran, which the Board has 
found to be unpersuasive in light of the other evidence of 
record.

The Board sympathizes with the Veteran, recognizes his service 
and understands fully his contentions.  Nevertheless, after 
thorough review of the evidence currently of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for upper 
back disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and service connection for upper back disability 
is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for upper back disability is 
not warranted.  The appeal is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


